Citation Nr: 0833082	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to August 
1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran's current tinnitus is not related to his 
active military service. 

2.   The veteran's current dry eye syndrome is related to his 
in-service right eye injury.  

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  Residuals of a right eye injury, including dry eye 
syndrome, were incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in February 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the veteran should 
submit in support of the claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf in support of the claims.  

Although the February 2005 VCAA notice letter did not address 
the elements of degree of disability and effective date, such 
notice defects are deemed harmless error.  The veteran's 
claim for residuals of a right eye injury is granted for 
reasons explained in greater detail below and the AOJ will 
remedy any notice error when effectuating the award of 
benefits.  The veteran's claim for tinnitus, however, is 
being denied for reasons explained below and, consequently, 
no disability rating or effective date will be assigned.     

The Board further notes that the veteran was provided with a 
copy of the April 2005 rating decision, the September 2006 
Statement of the Case (SOC), and the December 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological examination in August 2004 and 
VA treatment records and private treatment records, to the 
extent possible, identified by the veteran as relevant to the 
claims have been obtained and are of record.  Furthermore, 
the veteran's service treatment records are associated with 
the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Service connection for tinnitus

The veteran contends that his current tinnitus is due to 
acoustic trauma resulting from exposure to combat noise such 
as mortar fire, gunfire, and grenade explosions during his 
Vietnam service.   

The Board notes that medical evidence clearly shows that the 
veteran currently suffers from tinnitus.  Indeed, the veteran 
has reported the presence of ringing in his ears and the 
veteran is considered competent to report the observable 
manifestations of his claimed disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board further 
observes that the August 2004 audiological examiner found the 
veteran's account of tinnitus credible as she diagnosed the 
veteran with "mild occasional bilateral tinnitus."  

In regard to service, the Board notes that service treatment 
records are absent of any references to hearing problems and 
the veteran specifically denied having hearing problems at 
separation from service.  However, the veteran's DD Form 214 
shows that he is in receipt of the Combat Infantryman Badge 
(CIB), which indicates that he engaged in combat with the 
enemy.  Thus, the Board finds that exposure to combat noise 
is consistent with the circumstances, conditions, or 
hardships of the veteran's combat service and the veteran's 
own account of such exposure is sufficient evidence of 
acoustic trauma during service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); Collette v. Brown, 82 
F.3d 389 (1996).  

Nonetheless, the evidence does not establish a link between 
the veteran's current tinnitus and service.  The veteran has 
repeatedly reported that he did not begin to experience 
tinnitus symptomatology until many years (i.e., approximately 
21 years or more) after discharge from service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Furthermore, the August 2004 VA audiologist 
considered the late onset of the veteran's occasional 
tinnitus as well as the post-service noise exposure reported 
by the veteran and concluded that tinnitus was less likely 
than not related to military noise exposure.  There is no 
competent medical opinion to the contrary of record and the 
Board affords the opinion great probative weight.  

The Board notes that the veteran has repeatedly asserted that 
his current tinnitus is related to acoustic trauma sustained 
during active military service.  However, it does not appear 
the veteran has the requisite degree of specialized medical 
expertise necessary to render a competent medical opinion 
regarding the cause of his tinnitus.  While the veteran is 
noted to have served in the military as a first aid attendant 
and obviously has received some medical training, he is not 
shown to have had any specialized training with respect to 
the diagnosis and treatment of auditory disorders.  
Consequently, his opinion that his current tinnitus is 
related to service is afforded significantly less probative 
value than the opinion provided by the August 2004 
audiologist who has such specialized training, particularly 
when considered with the veteran's own report of post-service 
noise exposure and tinnitus symptoms that began over two 
decades after service.  

In sum, although the veteran is shown to have participated in 
combat and sustained acoustic trauma in service due to combat 
noise exposure, the competent evidence of record does not 
show that the veteran's current tinnitus is related to 
service to include combat noise exposure.  See Wade v. West, 
11 Vet. App. 302 (1998) (holding that evidence of a causal 
nexus between an in-service event and a current disability is 
still required even when a veteran is shown to have 
participated in combat).  Therefore, the Board must find that 
service connection for tinnitus is not warranted.  



Service connection for an eye disorder

The veteran contends that he currently suffers from an eye 
disorder due to service.  

The veteran's service treatment records confirm that the 
veteran sustained an eye injury in service.  Although the 
veteran has reported that he once suffered eye injury after 
triggering a booby trap during his combat service in Vietnam 
in 1967, the records note that a bamboo stick accidentally 
lacerated the veteran's right upper eyelid and caused corneal 
abrasion in the right eye in October 1967.  In any event, the 
veteran clearly sustained an injury to the right eye at that 
time.  It is noted that the service treatment records do not 
document any other treatment pertaining to the veteran's eyes 
and the veteran reported at the Travel Board hearing that he 
did not receive any additional treatment in service following 
the initial eye injury.  The service treatment records 
further show that the veteran's eyes were clinically 
evaluated as normal and the veteran denied having any eye 
problems at separation from service.  

The competent medical evidence of record also shows that the 
veteran is currently diagnosed with an eye disorder.  
Specifically, the November 2006 VA medical examiner diagnosed 
the veteran with dry eye syndrome and mild meibomian gland 
dysfunction and hyperopic astigmatism and presbyopia.  It is 
also noted that the November 2006 VA medical examiner wrote 
the veteran had a corneal injury in 1967 that was well healed 
with no sequelae and a corneal left eye scar due to a meat 
cutting accident in 2001.  Earlier treatment records include 
a clinical finding of conjunctivitis; however, there is no 
competent medical evidence showing that conjunctivitis is 
among the veteran's current eye disorders.      

In regard to the question of whether a current eye disorder 
is related to service, the Board notes that the veteran's 
astigmatism and presbyopia are not shown to be related to 
service.  Presbyopia and astigmatism are forms of refractive 
error.  Dorland Illustrated Medical History, 30th Edition.  
The law provides that refractive error of the eye is a 
congenital or developmental defect and not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  In the absence of 
superimposed disease or injury, service connection may not be 
established for presbyopia and astigmatism as these are not 
diseases or injuries within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2007).  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  VAOPGCPREC 82-
90.  There is no indication in the record that the veteran's 
in-service right eye injury created additional disability 
with respect to the veteran's current presbyopia and 
astigmatism; there is no indication that the veteran had any 
other disease or injury of involving the eye in service.  
Thus, service connection for presbyopia and astigmatism is 
not warranted.    

Additionally, as noted above, the veteran's corneal scar of 
the left eye is not shown to be related to service.  Rather, 
the November 2006 VA medical examiner linked the corneal scar 
to a post-service accident in 2001.  The examiner explained 
that the veteran's left eye corneal abrasion and 
conjunctivitis in 2001 was due to an accident while cutting 
meat at his job with a supermarket and was not service-
related.  As there is no competent medical opinion to the 
contrary and the opinion is consistent with clinical 
documentation contained in the record, it is afforded great 
probative weight.  Thus, the veteran is also not entitled to 
service connection for his left eye corneal scar.    

Nonetheless, the veteran's dry eye syndrome of the right eye 
has been linked to service by competent medical opinion.  
Indeed, the November 2006 VA medical examiner concluded that 
it was at least as likely as not that the veteran's dry eye 
condition was the result of his service-connected injury in 
1967.  As the opinion was based on review of the claims 
folder and examination of the veteran and there is no 
competent medical opinion to the contrary, the examiner's 
opinion is afforded great probative weight.      

For the foregoing reasons, the Board finds that service 
connection for dry eye syndrome as a residual of a right eye 
injury is warranted.   

	

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right 
eye injury, including dry eye syndrome, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


